DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 1/31/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 1/31/2022. In particular, newly added claims 18-20 recite subject matter not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 20 recites that the colloidal silica particles are presented in the amount of more than 50.0 wt. %, based on the total weight of a), b), and c) which renders the scope of the claim indefinite for the following reasons. Claim 20 depends from claim 7 and claim 7 recites the range of the colloidal silica particles as 8.0 to 75 wt. %. However, claim 20 recites a range that encompasses not only amounts within that recited in claim 7 but also amounts outside that range, e.g. 80 wt. %, 85 wt. %, etc. Accordingly, it is unclear how one can simultaneously meet the amounts encompassed by the range recited in claim 20, e.g. 80 wt. % or 85 wt. % and still meet the amounts with the range recited in claim 7. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7-8, 11, 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2003/0112311) in view of the evidence presented in Majumdar et al (US 6,077,656).

The rejection is adequately set forth in Paragraph 7 of the Office Action mailed on 8/31/2021 and is incorporated here by reference.



	Regarding claim 20, the combined disclosures of Naik et al and Majumdar et al teach all the claim limitations as set forth above. As discussed above, Naik et al discloses colloidal silica in the amount of about 5 to about 49 wt. %, while the claim recites an amount of more than 50 wt. %. It is apparent, however, that the instantly claimed amount of colloidal silica and that taught by Naik et al are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of colloidal silica disclosed by Naik et al and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of colloidal silica, it therefore would have been obvious to one of ordinary skill in the art that the amount of colloidal silica disclosed in the present claims is but an .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2003/0112311) and Majumdar et al (US 6,077,656) as applied to claims 7-8, 11, 13-14, 18, and 20  above, and in view of Yau et al (US 2003/0143344).

The rejection is adequately set forth in Paragraph 8 of the Office Action mailed on 8/31/2021 and is incorporated here by reference.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0031806) in view of Ogata et al (US 2008/0033142).

Regarding claim 19, Kim et al discloses a composition for forming an ink acceptable layer, i.e. an ink-receptive layer, comprising: 
About 50 to about 90 weight parts of an inorganic filler such as silica ([0014]-[0015] and [0021]), corresponding to ingredient (a) of the claims;
About 5 to about 30 weight parts of a polyvinyl alcohol hydrophilic binder comprising a combination of polyvinyl alcohol
Hydrophilic polymers such as polyesters, where the amount of the polyester is up to about 50 weight parts, based on 100 weight parts of the polyvinyl alcohol ([0014]-[0015] and [0076]). Thus, the amount of polyester is 0 to 15 weight parts, corresponding to ingredient (b) of the claims;

About 0.5 to about 20 weight parts of a polyamide-epichlorohydrin resin ([0014]-[0015]). The above amount are based on 100 weight parts of the total solid content of the composition.
From the above, based on the amount of silica (about 90 to about 50 parts); polyvinyl alcohol (30 to 5 parts), the amount of polyester (about 15 to about 2.5 parts); the amount of core-shell acrylate particles (about 20 to about 0.5 parts) and polyamide-epichlorohydrin (about 20 to 0.5 parts) such that the composition comprises 100 total parts, it determined that the amount of silica is 51.4 to 85.5 parts, the amount of polyester is 8.6 to 4.3 parts, the amount of core-shell acrylate particles is 11.4 to 0.85 parts, the amount of polyvinyl alcohol is 17.1 to 8.5 parts; and the polyamide-epichlorohydrin is 11.4 to 0.85 parts. Based on the total amount of silica, polyester, and core-shell acrylate particles, the amount of silica is about 72 to 94. wt. %, overlapping the recited range of 8.0 to 75 wt. %; the amount of polyester is about 12 to 45.4 wt. %, within the recited range of 10 to 75 wt. %; and the amount of core-shell acrylate particles is about 16 to 14.3 wt. %, within the recited range of 10 to 75 wt. %.
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the silica is colloidal silica with an average size of 2.0 to 150 nm as recited in the present claims.
	Ogata et al discloses an ink jet recording material comprising a layer containing colloidal silica and a cationic substance ([0069]-[0076]). The colloidal silica suppresses the occurrence of bronzing and yellowing is prevented ([0071]). The colloidal silica has an average primary grain size in the range of 30 no to 100 nm is preferred in terms of ink absorption and gloss ([0073]).


Regarding claim 20, Kim et al discloses a composition for forming an ink acceptable layer, i.e. an ink-receptive layer, comprising: 
About 50 to about 90 weight parts of an inorganic filler such as silica ([0014]-[0015] and [0021]), corresponding to ingredient (a) of the claims;
About 5 to about 30 weight parts of a polyvinyl alcohol hydrophilic binder comprising a combination of polyvinyl alcohol
Hydrophilic polymers such as polyesters, where the amount of the polyester is up to about 50 weight parts, based on 100 weight parts of the polyvinyl alcohol ([0014]-[0015] and [0076]). Thus, the amount of polyester is 0 to 15 weight parts, corresponding to ingredient (b) of the claims;
About 0.5 to about 20 weight parts of a core-shell structured acrylate cationic latex ([0014]-[0015] and [0032]), corresponding to ingredient (c) of the claims. 
About 0.5 to about 20 weight parts of a polyamide-epichlorohydrin resin ([0014]-[0015]). The above amount are based on 100 weight parts of the total solid content of the composition.
From the above, based on the amount of silica (about 90 to about 50 parts); polyvinyl alcohol (30 to 5 parts), the amount of polyester (about 15 to about 2.5 parts); the amount of core-
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the silica is colloidal silica with an average size of 2.0 to 150 nm as recited in the present claims.
	Ogata et al discloses an ink jet recording material contains a layer containing colloidal silica and a cationic substance ([0069]-[0076]). The colloidal silica suppresses the occurrence of bronzing and yellowing is prevented ([0071]). The colloidal silica has an average primary grain size in the range of 30 no to 100 nm is preferred in terms of ink absorption and gloss ([0073]).
Given that both Kim et al and Ogata et al are drawn to coating compositions for ink receptive layers containing silica and cationic substances, and, given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the colloidal silica as taught by Ogata et al, it would therefore have been obvious to one of ordinary skill in the art to include such colloidal silica in the layer composition disclosed by Naik et al with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 7-8 and 11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of copending Application No. 17/252,983 (published as US PGPub 2021/0124575). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 1 of copending Application No. 17/252,983 recites a coatable composition for the formation of an ink-receptive layer comprising 0 to 60 wt. % colloidal silica with an average particle size of 2.0 to 150 nm, overlapping the recited range of 8.0 to 75 wt. % recited in instant claim 7. The composition further comprises 30 to 100 wt. % of a polyester polymer overlapping the recited range of 10 to 75 wt. %; and 0 to 10 wt. % of a polyurethane or (meth)acrylate polymer, overlapping the recited range of 10 to 75 wt. %. 


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 

Applicants argue that Paragraph [0021] of Naik et al discloses that filler includes materials that increase the opacity and/or modify the porosity of the coated substrate, while Paragraph [0023] of the reference states in addition to such fillers, in one embodiment, an additional filler such as LUDOX CL-P is added and there is no indication of how much additional filler should be used. However, firstly it is noted that the additional filler is disclosed in the reference under the section in the reference directed towards filler (Paragraph [0017]). A fair reading of this section of the reference reveals that the additional filler and amounts thereof falls within the scope of the general disclosure of fillers and amounts thereof in the reference. Paragraph [0018] discloses that the composition comprises at least one (1) filler and that combinations of fillers can be used. Accordingly, it is clear that the combination of fillers disclosed in Paragraph [0018] and the additional fillers disclosed in Paragraph [0023] can be used. Furthermore, nothing within the scope of the reference prevents the additional filler to be 

Regarding the double patenting rejections set forth in the previous Office Action, Applicants argue that it is unclear how claim 1 in the co-pending application can be considered not patently distinct from instant claim 7, but claim 1 in the present application is considered to be patently distinct from instant claim 7. However, firstly it is noted that the restriction requirement set forth in this application was based on lack of unity under and not under domestic restriction practice. As set forth in Paragraph 3 of the Restriction Requirement mailed on 4/27/2021, the groups of inventions in the instant application do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. 
Secondly, it is noted that nothing prohibits the double patenting rejection of claim 7 over another co-pending application that is drawn to similar subject matter. Specifically, attention is directed to MPEP 804.01 which set forth the criteria or situations in which the prohibition against nonstatutory double patenting does not apply. Attention is direct to situations (F) which states that the claims of the second application are drawn to the “same invention” as the first application or patent. Accordingly, the double patenting rejection as set forth in the previous Office Action is proper and maintained for the reasons set forth above.

Applicants argue that in claim 1 and claim 7 of the present application, the ranges are not merely overlapping but identical, and if claim 1 and claim 7 are patently distinct, claim 7 and co-pending claim 1 must be patently distinct. However, as discussed above that the restriction 
Secondly, it is noted that nothing prohibits the double patenting rejection of claim 7 over another co-pending application that is drawn to similar subject matter. Specifically, attention is directed to MPEP 804.01 which set forth the criteria or situations in which the prohibition against nonstatutory double patenting does not apply. Attention is direct to situations (F) which states that the claims of the second application are drawn to the “same invention” as the first application or patent. Accordingly, the double patenting rejection as set forth in the previous Office Action is proper and maintained for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767